Case: 16-41126      Document: 00514010867         Page: 1    Date Filed: 05/30/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 16-41126                              FILED
                                  Summary Calendar                        May 30, 2017
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

OSCAR FIGUEROA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:15-CR-128-1


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Oscar Figueroa appeals his conviction and sentence for attempting to
entice a minor to engage in sexual activity, in violation of 18 U.S.C. § 2244(b).
He argues that the district court abused its discretion and violated his right to
a fair trial by requiring him to be escorted into the courtroom by two bailiffs in
front of the jury panel for purely logistical reasons with no safety justification.
He contends that his case is analogous to the case of a defendant forced to wear


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 16-41126   Document: 00514010867   Page: 2   Date Filed: 05/30/2017


                                 No. 16-41126

shackles or prison clothing to trial and is inherently prejudicial, mandating
reversal.
        Figueroa’s argument is unpersuasive. The Supreme Court has held that
noticeable use of security personnel in a courtroom during trial is not an
inherently prejudicial practice, which, like shackling, is permissible only when
justified by an essential state interest. See Holbrook v. Flynn, 475 U.S. at 560,
568-72. In that case, the Court upheld the district court’s use of four uniformed
and armed state troopers and other officers seated in the first row of the
spectator section behind the defendant throughout trial as not inherently
prejudicial because the officers were “unlikely to be taken as a sign of anything
other than a normal official concern for the safety and order of the
proceedings.” Id. at 571. In the instant case, the fact that Figueroa was
brought into the courtroom followed by two officers, who it appears were
neither uniformed nor armed, on a single occasion at the beginning of the
proceedings was likewise not inherently prejudicial as the jurors were unlikely
to assume anything other than that the officers’ presence was reflective of the
normal official concern for the safety and order of the proceedings. See id. at
571-72. Furthermore, Figueroa cannot show any actual prejudice resulting
from the procedure given the overwhelming evidence of his guilt. See id. at
572.
        AFFIRMED.




                                       2